DETAILED ACTION
Status of the Application
Claims 1-14 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on October 29, 2018 and January 3, 2019 have been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an automated planning data processing system configured for receiving required deliverable information …,” “an automated scheduling data processing system in communication with the planning data processing system and configured for preparing a task sequence …,” “an automated criticality data processing system in communication with the planning and scheduling data processing systems and configured for receiving current criticality factor information …,” “an automated manufacturing scheduling data processing system in communication with the criticality data processing system and one or more work cell stations and configured for identifying project tasks …,” and “an automated metric assembly data processing system in communication with the one or more work cell stations and the planning, criticality, and manufacturing scheduling data processing systems and configured for assembling task status information ...” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites “the tasks of the task set,” “the given task,” “the resources,” “the tasks in the critical chain,” “the action of preparing,” “the project schedule,” “the beginning of a current project time interval,” “the current time interval,” “the end of the current time interval,” “the task criticality and scheduling actions,” “the beginning of the updated current time interval,” “the task status assessment actions,” and “the end of the updated current time interval.” These limitations lack antecedent basis.
Claim 2 recites “the action of calculating” and “the remaining float value.” These limitations lack antecedent basis.
Claim 3 recites “the action of assembling task status information.” These limitations lack antecedent basis.
Claim 6 recites “the action of assembling task status information.” These limitations lack antecedent basis.
Claim 7 recites “the action of determining a task uncertainty model” and “the application of machine learning.” These limitations lack antecedent basis.
Claim 10 recites “the action of preparing an estimated project schedule.” These limitations lack antecedent basis.
Claim 11 recites “the action of calculating a project buffer,” “the square root,” “the sum of the squares,” “the safety removed values,” and “the task.” These limitations lack antecedent basis.
Claim 12 recite “the action of calculating a project buffer” and “the increased or decreased uncertainty.” These limitations lack antecedent basis.
Claims 2-13 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-13 are rejected for the reasons set forth above regarding claim 1 as a result.
Claim 14 recites “the materials required,” “the given task,” “the planning, criticality, and manufacturing scheduling data processing systems,” 
Claim 14 recites the limitations “an automated planning data processing system configured for receiving required deliverable information …,” “an automated scheduling data processing system … configured for preparing a task sequence …,” “an automated criticality data processing system … configured for receiving current criticality factor information …,” “an automated manufacturing scheduling data processing system … configured for identifying project tasks …,” and “an automated metric assembly data processing system … configured for assembling task status information ....” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “an automated planning data processing system,” “an automated scheduling data processing system,” “an automated criticality data processing system,” “an automated manufacturing scheduling data processing system,” and “an automated metric assembly data processing system” coupled with functional language configured to “receiving required deliverable information …,” “preparing a task sequence …,“ “receiving current criticality factor information …,” “identifying project tasks …,” and “assembling task status information ...” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-14) recite “[a] method for prioritizing and scheduling project tasks, the method comprising: receiving … required deliverable information defining a project scope comprising a plurality of completion requirements; determining … a project task set comprising a plurality of tasks necessary to accomplish the project scope; determining … for each task in the project task set, materials required to complete the given task, task precedence logic identifying the tasks of the task set that must be completed before the given task, and a task uncertainty model; preparing … a task sequence for the project task set; determining, by the data processing system for each task in the project task set, a set of one or more resources required to complete the given task; receiving … resource constraint information associated with the resources required for the tasks in the project task set; identifying … a critical task chain for the project task set, the critical task chain being determined at least in part based on the task sequence and the resource constraint information; preparing … an estimated project schedule comprising the tasks in the critical chain and one or more feeder task chains, the action of preparing an estimated project schedule including calculating and adding to the critical task chain of the project schedule a project buffer; at the beginning of a current project time interval, carrying out … a set of task criticality and scheduling actions including receiving current criticality factor information on one or more variable criticality factors associated with one or more of the project tasks, calculating a task criticality for each task of the project task set using the task uncertainty model for the given task, the current criticality factor information, and task status information for tasks for which work has previously been initiated, prioritizing the project tasks based at least in part on task criticality, identifying project tasks for which work should be done during the current time interval and assigning each said task as a current work interval task to a work cell, and transmitting a work request for each current work interval task to a work cell receiving station associated with the work cell to which said current work interval task is assigned; at the end of the current time interval, carrying out a set of task status assessment actions including assembling 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited a method for prioritizing and scheduling project tasks comprising receiving required deliverable and resource constraint information, determining a project task set, materials for the task, task precedence, task uncertainty model, and resources required to complete the given task, identifying critical task chains, and preparing a task sequence and an estimated schedule including calculating and adding a project buffer, receiving a current criticality factor, calculating task criticality, prioritizing project tasks, identifying projects for work which should be done, assigning tasks to a work cell, and transmitting a work request to a work cell station, assembling and transmitting tasks status information for current tasks, determining whether all tasks are complete, and when tasks are not complete, updating current time interval and repeating task criticality, scheduling, and task status assessment could all be reasonably interpreted as a human using their mind to evaluate tasks to prioritize and schedule project tasks by a human observing information regarding required deliverables, resource constraints, critical task chains, projects for work which should be done, 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “by a data processing system” and “by a work metric assembly system” in claim 1, “an automated sensor system” in claim 6, “the application of machine learning” in claim 7, and “[a] project management system comprising: an automated planning data processing system configured for …,” “an automated scheduling data processing system in communication with the planning data processing system,” “an automated criticality data processing system in communication with the planning and scheduling data processing systems,” “an automated manufacturing scheduling data processing system in communication with the criticality data processing system and one or more work cell stations,” and “an automated metric assembly data processing system in communication with the one or more work cell stations and the planning, criticality, and manufacturing scheduling data processing systems”  in claim 14; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Further, as noted above, with respect 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Sherer et al. (US 20140236651 A1) at [0072] and Applicant’s specification at [0076] & [00114] (disclosing that the data processing systems of the management system may each be in the form of a computer or computer system and application of machine learning technology has become commonplace). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving and transmitting limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-13 do not transform the recited abstract idea into a patent 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10, 13, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherer, et al. (US 20140236651 A1), hereinafter Sherer, in view of Pink (US 20140350985 A1), hereinafter Pink.
Regarding claim 1, Sherer discloses a method for prioritizing and scheduling project tasks, the method comprising ([0005]): 
receiving, by a data processing system, required deliverable information defining a project scope comprising a plurality of completion requirements ([0023]-[0025], process-construction system 102 constructs a process for production of a product, including physical products (e.g., objects), non-physical products (e.g., information), and/or a hierarchical breakdown of the product's component, wherein a product may be e.g., an aircraft or part of the aircraft, a type certificate or other relevant legal document, or a dataset (i.e. deliverable)); 
determining, by the data processing system, a project task set comprising a plurality of tasks necessary to accomplish the project scope ([0023], the process-construction system 102 constructs a process for production of a product, wherein the "process" describes production of the product by defining tasks associated with the creation of each component, wherein a task may refer to an activity or set of activities performed during creation of a component); 
determining, by the data processing system for each task in the project task set, materials required to complete the given task, task precedence logic identifying the tasks of the task set that must be completed before the given task, and a task uncertainty model ([0041]-[0042], [0044]-[0045], the process such as that constructed by the process-construction system 102 is described by process-related information describing the internal products, external products, internal components, component inputs and/or external components of the process (i.e. materials required to complete the task), precedence relationships between tasks (predecessors, successors) (i.e. ; 
preparing, by the data processing system a task sequence for the project task set ([0041]-[0042], a process such as that constructed by the process-construction system 102 and total-ordered by the total-ordering system 104 are expressed by process-related information expressed including a suitable total-ordered network, wherein the process may be arranged in one or more paths or chains of logically-sequenced tasks each of which may be scheduled during production of the process schedule (generally referred to herein as a "chain"));
determining, by the data processing system for each task in the project task set, a set of one or more resources required to complete the given task; 
receiving, by the data processing system, resource constraint information associated with the resources required for the tasks in the project task set; 
identifying, by the data processing system a critical task chain for the project task set, the critical task chain being determined at least in part based on the task sequence and the resource constraint information ([0039], the total-ordering of internal products includes ordering constraints such as total ordering that differentiates of the degree of impact that individual internal products may have on resources, [0047], the plan modeler 108 compiles the process-related information, plan schedule and any other appropriate information to compile it into a plan model, wherein this other appropriate information may include resource-related information that describes resources and policy constraints on the process, wherein resource-related information may include manpower requirements and manpower availability, factory floor space availability, tooling requirements and/or any other resources required to execute the process, and the plan modeler assigns resources to execute the process);
 preparing, by the data processing system, an estimated project schedule comprising the tasks in the critical chain and one or more feeder task chains, the action of preparing an estimated project schedule including calculating and adding to the critical task chain of the project schedule a project buffer ([0044]-[0045], the schedule modeler 106 of the process-planning system 100 receives process-related information for a total-ordered process, and from the information, constructs a process schedule for execution of the tasks of the process, wherein the tasks of the process are arranged in chains including an alpha chain (i.e. critical chain) and perhaps one or more second alpha chains (i.e. feeder chains), each of which may include a respective project or second buffer, and for each chain, the schedule modeler may be configured to calculate a buffer size (duration) for the respective chain (i.e. calculating and adding to the critical task chain of the project schedule a project buffer), [0049], wherein each of the task nodes 604, 606 may include an associated slack parameter and task nodes 604 having zero slack values form the alpha chain (i.e. critical chain), and after the last task node in the alpha chain, the network diagram 600 may include buffer node 608 representing the project buffer); 
at the beginning of a current project time interval, carrying out by the data processing system a set of task criticality and scheduling actions including receiving current criticality factor information on one or more variable criticality factors associated with one or more of the project tasks, 
calculating a task criticality for each task of the project task set using the task uncertainty model for the given task, the current criticality factor information, and task status information for tasks for which work has previously been initiated ([0047], the plan modeler then may compile the process-related information, plan schedule and any other appropriate information into a plan mode, such as the resource-related information that describes resources and policy constraints on the process, wherein the modeler may identify any potential conflicts or other issues that may arise during execution of the process, e.g. the plan modeler may determine if a task requires a quantity of a particular resource greater than an amount that is currently available and/or forecast a completion date for the process that exceeds its predetermined end date (e.g., milestone) (i.e. calculating a task criticality based on criticality factor information), [0043], [0045], execution tasks may depend on availability (generally "available") of their respective inputs, such as one or more internal products and/or external products, wherein the schedule modeler 106 may be configured to schedule tasks based on their input dependencies, and the process may be arranged in chains , 
prioritizing the project tasks based at least in part on task criticality ([0047], the plan modeler then may compile the process-related information, plan schedule and any other appropriate information into a plan model, [0044]-[0045], the process schedule for execution of the tasks of the process includes the tasks of the process are arranged in chains including an alpha chain and perhaps one or more second alpha chains, each of which may include a respective project or second buffer), 
identifying project tasks for which work should be done during the current time interval and assigning each said task as a current work interval task to a work cell ([0047], the plan modeler assigns resources to execute the process), and … 
at the end of the current time interval, carrying out a set of task status assessment actions including assembling, by a work metric assembly system, task status information for all current work interval tasks ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, and track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain, [0052], each task may progress through a number of states beginning in a "waiting" state in which the simulator 504 may initiate each task, “waiting-resource," "started," "finished,” wherein the state of a task may depend on a number of variables that the simulator may track, such as the availability of its inputs from predecessor tasks, the availability and/or usage of resources required to execute the task), 
transmitting the task status information by the work metric assembly system to the data processing system ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, and then the simulator communicates the tracked variables to the layout engine 502 (i.e. transmitting status information to a data processing system), which generates and dynamically update a layout that , 
determining, by the data processing system, whether all project tasks have been completed ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, [0052], the simulator may run through the tasks of the plan model until they all reach the end of their life cycle, which may be the finished state).
 Further, while Sherer discloses assigning resources to work requests and responsive to a determination that all project tasks have not been completed, updating the current time interval and repeating … the task status assessment actions ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, [0052], the simulator may run through the tasks of the plan model until they all reach the end of their life cycle, which may be the finished state), Sherer does not expressly discloses the following remaining limitations, which however, are taught by further teachings in Pink.
Pink teaches transmitting a work request for each current work interval task to a work cell receiving station associated with the work cell to which said current work interval task is assigned ([0057], fig. 5, at block 502, the system 100 generates an as-planned CPM schedule 400 for a project, and at block 504, the system 100 provides assigned activities to the corresponding project participants 106 via the communication network(s) 102); 

responsive to a determination that all project tasks have not been completed ([0045], the feedback loop 412 may repeat throughout the project for all activities), updating the current time interval and repeating the task criticality and scheduling actions at the beginning of the updated current time interval and the task status assessment actions at the end of the updated current time interval ([0044], at 400, the as-planned critical path method (CPM) schedule is created from project schedule data 202 (FIG. 2) by the critical path method (CPM)  schedule generation component 324 with a control/data feedback loop 412 for assigning work activity to and receiving associated progress data from project participants 106 during the project in accordance with the as-planned CPM schedule 400, at 402, the work notification component 334 determines the activities to distribute to the project participants 106, the project participants 106 receive the assigned activities, at 408, the work progress component 332 periodically receives structured progress data 406 and passes the structured progress data at 408 to the automated critical path method (CPM) schedule update component 326 (i.e. repeats the task status assessment actions at the end of the updated current time interval), wherein the automated critical path method (CPM) schedule update component 326 automatically updates the as-planned critical path method (CPM)  schedule at 400 based on the structured project data 408, and then the loop repeats at 402 (i.e. repeating the task criticality and scheduling actions at the beginning of the updated current time interval), [0047], at block 506, the system 100 receives structured progress data 406 associated with the assigned activities from the corresponding project participants 106 via the communication network(s) 102  (i.e. repeats the task status assessment actions at the end of the updated current time interval), at block 507, the system 100 updates the as-planned critical path method (CPM)  schedule 400 based on the structured progress data 408, and the dashed arrows flowing from blocks 507 to block 504 illustrates the operation of the feedback loop 412 during the project as illustrated in FIG. 4, wherein at 504 the system 100 generates an as-planned critical path method (CPM) schedule 400 for a project (i.e. repeating the task criticality and scheduling actions at the beginning of the updated current time interval)).


Regarding claim 3, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, Sherer discloses wherein the action of assembling task status information for all current work interval tasks includes: receiving task status information from each work cell to which a task was assigned for the current time interval ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task 
Regarding claim 4, the combined teachings of Sherer and Pink teach a method according to claim 3 (as above). Further, while Sherer discloses wherein the task status information includes task completion … information and estimated time-to-completion information ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, and track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain, [0052], each task may progress through a number of states beginning in a "waiting" state in which the simulator 504 may initiate each task, “waiting-resource," "started," "finished,” wherein the state of a task may depend on a number of variables that the simulator may track, such as the availability of its inputs from predecessor tasks, the availability and/or usage of resources required to execute the task), Sherer does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Pink.
Pink teaches wherein the task status information includes task completion percentage information and estimated time-to-completion information ([0037], the work progress component 332 receives the progress reporting data 210 (FIG. 2) comprising total manpower working on the activity on the given day; total man-hours expended on the activity on the given day; total percentage complete of the activity at the end of the given day, and the progress reporting data 210 enables the system 100 to automatically update the as-planned CPM schedule, [0040], the CPM schedule update component 326 performs automatic, daily, or scheduled updates in response 
Sherer and Pink are analogous fields of invention because both address the problem of analyzing and scheduling project tasks in critical chains of project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer with the aforementioned teachings of Pink teaching task status information includes task completion percentage in order to produce the added benefit of allowing inexperienced (or even experienced) individuals to effectively and efficiently generate, model, simulate, and analyze risk of CPM project schedules without requiring the assistance of expensive consultants with significant technical skills, industry-specific knowledge, and years of experience and without requiring time-consuming, labor-intensive, and expensive of the manual creation of the CPM schedule. [0005].
Regarding claim 5, the combined teachings of Sherer and Pink teach a method according to claim 3 (as above). Further, while Sherer discloses wherein the task status information from each work cell is provided ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, and track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain, [0052], each task may progress through a number of states beginning in a "waiting" state in which the simulator 504 may initiate each task, “waiting-resource," "started," "finished,” wherein the state of a task may depend on a number of variables that the simulator may track, such as the availability of its inputs from predecessor tasks, the availability and/or usage of resources required to execute the task), Sherer does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Pink.
Pink teaches wherein the task status information from each work cell is provided by a work supervisor via a user interface of the work cell ([0039], the work progress component 332 may be further configured to enable users to enter progress and performance information on the activity 
Sherer and Pink are analogous fields of invention because both address the problem of analyzing and scheduling project tasks in critical chains of project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer with the aforementioned teachings of Pink teaching the task status information from each work cell is provided by a work supervisor in order to produce the added benefit of allowing inexperienced (or even experienced) individuals to effectively and efficiently generate, model, simulate, and analyze risk of CPM project schedules without requiring the assistance of expensive consultants with significant technical skills, industry-specific knowledge, and years of experience and without requiring time-consuming, labor-intensive, and expensive of the manual creation of the CPM schedule. [0005].
Regarding claim 8, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, Sherer discloses wherein the one or more variable criticality factors comprises at least one of the set consisting of a work environment parameter, a resource availability parameter, and a material availability parameter ([0052], each task may progress through a number of states beginning in a "waiting" state in which the simulator 504 may initiate each task, “waiting-resource," "started," "finished,” wherein the state of a task may depend on a number of variables that the simulator may track, such as the availability of its inputs from predecessor tasks, the availability and/or usage of resources required to execute the task).
Regarding claim 10, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, Sherer discloses wherein the action of preparing an estimated project schedule further includes calculating and adding to at least one of the feeder task chains one or more feeding buffers ([0044]-[0045], the schedule modeler 106 of the process-planning system 100 receives process-related information for a total-ordered process, and from the information, constructs a process schedule for execution of the tasks of the process, wherein the tasks of the process are arranged in chains including an alpha chain (i.e. critical chain) and perhaps one or more second alpha chains (i.e. feeder chains), each of which may include a respective 
Regarding claim 13, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, while Sherer discloses receiving required deliverable information defining a project scope, determining a project task set, determining for each task in the project task set, materials required, task precedence logic, and a task uncertainty model, preparing a task sequence, determining for each task a set of one or more resources required, receiving resource constraint information, identifying a critical task chain, and preparing an estimated project schedule ([0023]-[0025], [0039], [0041]-[0042], [0044]-[0045], [0047], [0049], as above in claim 1), Sherer does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Pink.
Pink teaches wherein at the beginning of each current project time interval and prior to carrying out the set of task criticality and scheduling actions, the method comprises: determining whether a change in project scope has occurred; and responsive to a determination that a change in project scope has occurred, repeating the actions ([0040], the CPM schedule update component 326 performs automatic, daily, or scheduled updates in response to the data received or calculated from the work progress component 332, wherein updates are performed based on percent complete to calculate remaining duration, wherein the CPM schedule takes into account the remaining durations of all incomplete activities, and [0044]-[0045], at 400, the as-planned critical path method (CPM) schedule is created from project schedule data 202 (FIG. 2) by the critical path method (CPM)  schedule generation component 324 with a control/data feedback loop 412 for assigning work activity to and receiving associated progress data from project participants 106 during the project in accordance with the as-planned CPM schedule 400, at 402, the work notification component 334 determines the activities to distribute to the project participants 106, the project participants 106 receive the assigned activities, at 408, the work progress component 332 periodically receives structured progress data 406 and passes the structured progress data at 408 to the automated critical path method (CPM) schedule update component 326 (i.e. repeats the task status assessment actions at the end of the updated current time interval), wherein the automated 
Sherer and Pink are analogous fields of invention because both address the problem of analyzing and scheduling project tasks in critical chains of project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer with the aforementioned teachings of Pink teaching at the beginning of each current project time interval and prior to carrying out the set of task criticality and scheduling actions, determining whether a change in project scope has occurred, and responsive to a determination that a change in project scope has occurred, repeating the actions in order to produce the added benefit of allowing inexperienced (or even experienced) individuals to effectively and efficiently generate, model, simulate, and analyze risk of CPM project schedules without requiring the assistance of expensive consultants with significant technical skills, industry-specific knowledge, and years of experience and without requiring time-consuming, labor-intensive, and expensive of the manual creation of the CPM schedule. [0005].
Regarding claim 14, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 14 is directed toward a system, Sherer discloses a system as claimed. [0005], [0072]-[0073].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sherer, et al. (US 20140236651 A1), hereinafter Sherer, in view of Pink (US 20140350985 A1), hereinafter Pink, in further view of Houle (US 20140032257 A1), hereinafter Houle.
Regarding claim 2, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, while Sherer discloses wherein the action of calculating a task criticality for each task includes determining a measured task duration from the task status information, determining an estimated remaining task duration based on the task status information, the current criticality factor information, and the task uncertainty model, calculating a remaining float value based on the measured task duration and estimated remaining duration to completion for the task ([0041], [0042], the process-related information may include task durations for the respective tasks to produce internal products of the process and a buffer of a duration that may account for uncertainty in the task durations of the chain's tasks, [0046], the schedule modeler 106 may calculate the average task duration and size of the project buffer for the alpha chain, and may similarly calculate the average task duration and size of the second buffer for each of one or more second alpha chains, [0052]-[0054], the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, and the simulator may track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain), Sherer does not expressly disclose the following remaining limitations, which however, are taught by further teachings in Houle.
Houle discloses wherein the action of calculating a task criticality for each task includes determining a measured task duration from the task status information, determining an estimated remaining task duration based on the task status information, the current criticality factor information, and the task uncertainty model, calculating a remaining float value based on the measured task duration and estimated remaining duration to completion for the task, and calculating a ratio of the remaining float value to a planned float value derived from the estimated project schedule ([0299], [0331]-[0334], a method for determining the relative priority of assigned project tasks in a project network comprises: compute the amount of Time Buffer Remaining (TBR), for each assigned and available-to-be assigned task for the selected project's Critical Chain (CC), Feeding Paths and Contractual Milestone Buffers by: summing from the assigned or available to be assigned task the task work time remaining for assigned tasks or the designated delay time for delayed tasks to determine the projected completion date of the selected project's Critical Chain (CC), Feeding and Contractual Milestone Paths, determine the amount of Time Buffer Remaining (TBR) for paths feeding into the Critical Chain (CC) Project Buffer (PB) and the Contractual Milestone Buffer (CMSB) as the difference between the selected project's projected completion date and the selected project's planned completion, and process the downstream Time Buffer 
Sherer, Pink, and Houle are analogous fields of invention because each addresses the problem of analyzing and scheduling project tasks in critical chains of project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer and Pink with the aforementioned teachings of Houle teaching calculating a ratio of the remaining float value to a planned float value derived from the estimated project schedule in order to produce the added benefit of identification of the cause of the delay and implementation of corrective measures and/or focused improvement efforts so as to prevent such delays from occurring in the future. [0007].
Claims 6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sherer, et al. (US 20140236651 A1), hereinafter Sherer, in view of Pink (US 20140350985 A1), hereinafter Pink, in further view of Connolly, et al. (US 20140330605 A1), hereinafter Connolly.
Regarding claim 6, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, while Sherer discloses all of the above and wherein the action of assembling task status information for all current work interval tasks includes: receiving … information from an automated … system configured for directly measuring a task completion parameter associated with a current work interval task; and using the task completion parameter to determine task completion … information ([0048], [0054], [0064], a plan executor 500 corresponding to the plan executor 110 of FIG. 1 includes a simulator 504 to simulate execution of the plan model, wherein the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, and track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain), Sherer does not expressly disclose using the task completion parameter to determine task completion percentage information; however, this additional limitation is taught by further teachings in Pink. 
Pink teaches receiving … information from an automated … system configured for directly measuring a task completion parameter associated with a current work interval task; and using the task completion parameter to determine task completion percentage information ([0037], the work progress component 332 may be configured to receive the progress reporting data 210 (FIG. 2) to automatically update the as-planned CPM schedule, wherein the work progress component 332 is configured to prompt or otherwise obtain from the project participants 106 any of the following, or other, types of reporting data: total manpower working on the activity on the given day; total man-hours expended on the activity on the given day; total percentage complete of the activity at the end of the given day).
Sherer and Pink are analogous fields of invention because both address the problem of analyzing and scheduling project tasks in critical chains of project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer with the aforementioned teachings of Pink teaching using the task completion parameter to determine task completion percentage information in order to produce the added benefit of allowing inexperienced (or even experienced) individuals to effectively and efficiently generate, model, simulate, and analyze risk of CPM project schedules without requiring the assistance of expensive consultants with significant technical skills, industry-specific knowledge, and years of experience and without requiring time-consuming, labor-intensive, and expensive of the manual creation of the CPM schedule. [0005].
Further, while the combined teachings of Sherer and Pink all of the above, including receiving … information from an automated … system configured for directly measuring a task completion parameter associated with a current work interval task (as above), Sherer and Pink do not expressly teach the entirety of the following limitation, which however is taught by further teachings in Connolly.
Connolly teaches receiving sensor information from an automated sensor system configured for directly measuring a task completion parameter associated with a current work interval task ([0087], as tasks in a scheduled set are completed, the controller may be notified by signals received from the workforce devices used by workforce personnel performing the tasks, from sensors disposed at or near the assets, or may be notified in another manner).

Regarding claim 9, the combined teachings of Sherer and Pink teach a method according to claim 8 (as above). Further, while Sherer discloses all of the above and the work environment parameter ([0052], each task may progress through a number of states beginning in a "waiting" state in which the simulator 504 may initiate each task, “waiting-resource," "started," "finished,” wherein the state of a task may depend on a number of variables that the simulator may track, such as the availability of its inputs from predecessor tasks, the availability and/or usage of resources required to execute the task), Sherer and Pink do not expressly teach the entirety of the following limitation, which however is taught by further teachings in Connolly.
Connolly teaches wherein the work environment parameter is a forecasted weather-related parameter for the current time interval, the weather-related parameter being one of the set consisting of a high or low temperature, a high or low atmospheric pressure, a high or low relative humidity level, a wind velocity, and a precipitation probability ([0025], a workforce constraint on an individual may be a limitation on the types of tasks or work that an individual is expressly or implicitly contracted to do, wherein environmental workforce constraints may include weather, particularly temperature, humidity, and light levels, and these may be further based on considerations for the safety or comfort of the individual or may be elements of the task, e.g., a task may be precluded on rainy days, [0043], wherein the system determines the schedule for performing inspection tasks based on forecasted weather conditions, such as certain inspections, for example, may not be performed in the rain or when the ambient temperature is outside a defined range, and the system 
Sherer, Pink, and Connolly are analogous fields of invention because each addresses the problem of analyzing and scheduling project tasks in chains of project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer and Pink with the aforementioned teachings of Connolly teaching wherein the work environment parameter is a forecasted weather-related parameter for the current time interval, the weather-related parameter being one of the set consisting of a high or low temperature, a high or low atmospheric pressure, a high or low relative humidity level, a wind velocity, and a precipitation probability in order to produce the added benefit of reducing the burden associated with planning and managing inspections based on the number of assets, number of inspections, and variable workforce capacity. [0003].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sherer, et al. (US 20140236651 A1), hereinafter Sherer, in view of Pink (US 20140350985 A1), hereinafter Pink, in further view of Netto, et al. (US 20170116038 A1), hereinafter Netto.
Regarding claim 7, the combined teachings of Sherer and Pink teach a method according to claim 1 (as above). Further, while Sherer discloses wherein the action of determining a task uncertainty model for each task in the project task set is accomplished ([0041], [0042], the process-related information may include task durations for the respective tasks to produce internal products of the process and a buffer of a duration that may account for uncertainty in the task durations of the chain's tasks, [0046], the schedule modeler 106 may calculate the average task duration and size of the project buffer for the alpha chain, and may similarly calculate the average task duration and size of the second buffer for each of one or more second alpha chains, [0052]-[0054], the simulator may track the actual task duration of each task in the started state, beginning with the recorded start time and concluding when the task moves to the finished state, and the simulator may track buffer consumption for each chain of tasks, which may include the sum of any actual task durations over respective average task durations in the chain), Sherer does not expressly 
Netto discloses wherein the action of determining a task uncertainty model for each task in the project task set is accomplished, at least part, through the application of machine learning to establish an optimum uncertainty estimation model for each task ([0043], the system associates an estimated uncertainty range of time completion for current and future jobs, wherein the interval of uncertainty can be estimated from historical data, and have statistical and machine learning techniques applied to it to calculate its range).
Sherer, Pink, and Netto are analogous fields of invention because each addresses the problem of analyzing and scheduling project tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sherer and Pink with the aforementioned teachings of Netto teaching calculating a ratio of the remaining float value to a planned float value derived from the estimated project schedule in order to produce the added benefit of providing a proper estimation tool that reduces the difficulty in envisioning how jobs could perform as a result of uncertainty in turnaround times so that users do not miss on more cost-beneficial configuration alternatives. [0002].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623                                                                                                                                                                                           



37 CFR § 1.105 - Requirement for Information

Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The instant application includes an algorithm in claim 11 for calculating a project buffer by multiplying the task safety removed by a predetermined percentage to obtain a trial safety removed, comparing the trial safety removed to the SRSS and the task safety removed, responsive to a determination that the trial safety removed is less than or equal to the SRSS and less than or equal to the task safety removed for the task, adding a predetermined percentage of the task safety removed to the trial safety removed and repeating the comparing action, responsive to a determination that the trial safety removed is greater than the SRSS and less than or equal to the task safety removed, setting the task safety removed to be equal to the trial safety removed; and adding the task safety removed values for all tasks in the critical chain to obtain the project buffer. Information is requested regarding this algorithm. The claimed algorithm encompasses the individually well-known concepts of calculating a project buffer that comprises determining a safety removed for each task in the critical chain and calculating the square root of the sum of the squares (SRSS) of the safety removed values for the tasks in the critical chain. However, it is unclear whether the remaining steps in the algorithm are based upon the work of others, or simply the product of the Applicant's invention?
In response to this requirement, please provide the citation and a copy of each publication that any of the applicants relied upon to develop the subject matter disclosed in the algorithms or calculations recited in claim s11-12 that describes the applicant's invention, particularly any information regarding calculating a project buffer by multiplying the task safety removed by a predetermined percentage to obtain a trial safety removed, comparing the trial safety removed to the SRSS and the task safety removed, responsive to a determination that the trial safety removed is less than or equal to the SRSS and less than or equal to the task safety removed for the task, adding a predetermined percentage of the task safety removed to the trial safety removed and repeating the comparing action, responsive to a determination that the trial safety removed is greater than the SRSS and less than or equal to the task safety removed, setting the task safety 
For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter. In response to this requirement, please provide a list of keywords that are particularly helpful in locating the publications related to calculating a project buffer as in claims 11-12 and publications that calculate a project buffer as in claims 11-12.

/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623